Exhibit 10.1

SOPHIRIS BIO INC.

OMNIBUS AMENDMENT TO

COMMON SHARES PURCHASE WARRANTS

THIS OMNIBUS AMENDMENT TO COMMON SHARES PURCHASE WARRANTS (this “Agreement”) is
made as of January 31, 2014, by and among SOPHIRIS BIO INC., an organization
incorporated under the Company Act of British Columbia, f/k/a Protox
Therapeutics Inc. (the “Company”), and WARBURG PINCUS PRIVATE EQUITY X, L.P. and
WARBURG PINCUS X PARTNERS, L.P., each a Delaware limited partnership (each a
“Holder” and together the “Holders”), to amend those certain Common Shares
Purchase Warrants (each a “Warrant” and collectively the “Warrants”) set forth
in ATTACHMENT 1 attached hereto. Capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the Warrants.

RECITALS

WHEREAS, the Company previously issued to the Holders the Warrants set forth on
ATTACHMENT 1 attached hereto;

WHEREAS, the Exercise Price and number of Shares underlying each of the Warrants
were previously adjusted to reflect the 52-for-1 share consolidation effected by
the Company on August 9, 2013 (the “Adjustment”) as set forth under the columns
“Adjusted Exercise Price” and “Adjusted Share Number” in ATTACHMENT 1 attached
hereto, respectively;

WHEREAS, the Company and the Holders desire to amend each of the Warrants to
(i) reflect the Adjustment and (ii) convert the Exercise Price from a Canadian
dollar amount to a U.S. dollar amount using the applicable exchange rate as of
the date of issuance of each Warrant; and

WHEREAS, pursuant to Section 17 of each Warrant, the Warrants may be amended by
the written consent of the Company and the Holder of such Warrant.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual agreements, covenants and
considerations contained herein, the Company and the undersigned Holders hereby
agree as follows:

 

  1. Amendment of Warrants. The Warrants shall be amended as follows:

 

  1.1 The number of Shares set forth on the first page of each Warrant and in
the definition of “Shares” in Section 2 of each Warrant is hereby amended to
replace such share number with the number of shares set forth next to the
applicable Warrant under the column “Adjusted Share Number” in ATTACHMENT 1
attached hereto.



--------------------------------------------------------------------------------

  1.2 Section 2 of each Warrant is hereby amended to provide that “Exercise
Price” is defined as a purchase price equal to the amount set forth next to the
applicable Warrant under the column “U.S. Exercise Price” in ATTACHMENT 1
attached hereto.

 

  1.3 Section 20 of each Warrant is hereby amended and restated to read in its
entirety as follows:

“Currency. All references to currency in this Warrant are denominated in U.S.
dollars.”

 

  2. No Other Warrants. Each Holder represents that it holds no other warrants
to acquire securities of the Company, other than as specified on ATTACHMENT 1
attached hereto.

 

  3. Miscellaneous.

 

  3.1 Except as expressly modified by this Agreement, all of the terms and
conditions of the Warrants are reaffirmed and shall remain in full force and
effect, until such Warrants are exercised and cancelled as provided herein.
Other than as stated in this Agreement, this Agreement shall not operate as a
waiver of any condition or obligation imposed on the parties under the Warrants.

 

  3.2 In the event of any conflict, inconsistency, or incongruity between any
provision of this Agreement and any provision of the Warrants, the provisions of
this Agreement shall govern and control.

 

  3.3 This Agreement and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the Province of British Columbia and
the federal laws of Canada, without giving effect to principles of conflicts of
law.

 

  3.4 This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this OMNIBUS AMENDMENT TO
COMMON SHARES PURCHASE WARRANTS as of the day and year first set forth above.

 

COMPANY: SOPHIRIS BIO INC.

By:

  /s/     Peter Slover

Name:

  Peter Slover

Title:

  Chief Financial Officer

SIGNATURE PAGE TO OMNIBUS AMENDMENT TO COMMON SHARES PURCHASE WARRANTS



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this OMNIBUS AMENDMENT TO
COMMON SHARES PURCHASE WARRANTS as of the day and year first set forth above.

 

HOLDER:   WARBURG PINCUS PRIVATE EQUITY X, L.P.   By:   Warburg Pincus X, L.P.,
its General Partner   By:   Warburg Pincus X LLC, its General Partner   By:  
Warburg Pincus Partners LLC, its Sole Member        By:   Warburg Pincus & Co.,
it Managing Partner   By:   /s/     Elizabeth H. Weatherman   Name:   Elizabeth
H. Weatherman   Title:   Partner   Resident in Delaware

SIGNATURE PAGE TO OMNIBUS AMENDMENT TO COMMON SHARES PURCHASE WARRANTS



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this OMNIBUS AMENDMENT TO
COMMON SHARES PURCHASE WARRANTS as of the day and year first set forth above.

 

HOLDER: WARBURG PINCUS X PARTNERS, L.P.

By:

  Warburg Pincus X, L.P., its General Partner

By:

  Warburg Pincus X LLC, its General Partner

By:

  Warburg Pincus Partners LLC, its Sole Member

By:

  Warburg Pincus & Co., it Managing Partner

By:

  /s/    Elizabeth H. Weatherman

Name:

  Elizabeth H. Weatherman

Title:

  Partner

Resident in Delaware

SIGNATURE PAGE TO OMNIBUS AMENDMENT TO COMMON SHARES PURCHASE WARRANTS



--------------------------------------------------------------------------------

Attachment 1

Schedule of Common Shares Purchase Warrants

 

Holder

   Warrant
No.    Issuance
Date    Exercise
Price     Adjusted
Exercise
Price(1)     Exchange
Rate(2)    U.S.
Exercise
Price(3)      Number of
Shares      Adjusted
Share
Number(1)  

Warburg Pincus

Private Equity X, L.P.

   WP-1    11/19/2010    $ 0.50 CDN    $ 26.00 CDN    0.9823    US$ 25.54      
  14,535,000         279,519.23   

Warburg Pincus X

Partners, L.P.

   WP-2    11/19/2010    $ 0.50 CDN    $ 26.00 CDN    0.9823    US$ 25.54      
  465,000         8,942.31   

Warburg Pincus

Private Equity X, L.P.

   WP-3    12/28/2011    $ 0.50 CDN    $ 26.00 CDN    0.9764    US$ 25.39      
  12,112,500         232,932.69   

Warburg Pincus X

Partners, L.P.

   WP-4    12/28/2011    $ 0.50 CDN    $ 26.00 CDN    0.9764    US$ 25.39      
  387,500         7,451.92   

Warburg Pincus

Private Equity X, L.P.

   WP-5    3/28/2012    $ 0.50 CDN    $ 26.00 CDN    1.0021    US$ 26.06        
12,112,500         232,932.69   

Warburg Pincus X

Partners, L.P.

   WP-6    3/28/2012    $ 0.50 CDN    $ 26.00 CDN    1.0021    US$ 26.06        
387,500         7,451.92   

 

(1) Adjusted to reflect the 52-for-1 share consolidation effected by Sophiris
Bio Inc. on August 9, 2013.

(2) Reflects the U.S. dollar per Canadian dollar exchange rate as of the close
of business on the Issuance Date as reported by the Bank of Canada.

(3) Reflects the conversion of the Adjusted Exercise Price to U.S. dollars using
the Exchange Rate.

ATTACHMENT 1 – SCHEDULE OF COMMON SHARES PURCHASE WARRANTS